
	
		II
		110th CONGRESS
		1st Session
		S. 664
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 16, 2007
			Ms. Landrieu (for
			 herself, Mr. Lieberman,
			 Mr. Reid, and Mr. Stevens) introduced the following bill; which
			 was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To provide adequate funding for local
		  governments harmed by Hurricane Katrina of 2005 or Hurricane Rita of
		  2005.
	
	
		1.Short titleThis Act may be cited as the
			 Local Government Disaster Relief Act
			 of 2007.
		2.Federal share
			(a)In generalNotwithstanding any other provision of law,
			 the Federal share of any assistance provided under section 406 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) because
			 of Hurricane Katrina of 2005 or Hurricane Rita of 2005 shall be 100
			 percent.
			(b)Effective
			 dateThis section shall apply
			 to any assistance provided under section 406 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5172) on or after August 28,
			 2005.
			
